Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 40-53 are allowed because none of the prior art references of record teaches a method for depositing droplets onto a medium utilizing a droplet deposition apparatus, the method comprising: assigning, based on the input data, each of the chambers within the array as either firing chambers or non-firing chambers so as to produce bands of one or more contiguous firing chambers separated by bands of one or more contiguous non-firing chambers; and actuating the walls of at least a subset of the chambers such that: for at least one non-firing chamber, one wall is stationary while the other is moved; and for each firing chamber the walls move with opposing senses, wherein: each of the walls is actuable such that in response to a first voltage, the respective wall will deform so as to decrease the volume of a first one of the chambers and increase the volume of a second one of the chambers, and in response to a second voltage, the respective wall will deform so as to cause an opposite effect on the volumes of the first and the second chambers; and the actuations during the actuation cycle result in each said firing chamber releasing one or more droplets, the resulting droplets forming bodies of fluid disposed on a line on the medium, the bodies of fluid being separated on the line by respective gaps for each of the bands of non-firing chambers, a size of each gap corresponding in size to the respective band of non-firing chambers in the combination as claimed. 

Claims 54-58 are allowed because none of the prior art references of record teaches a droplet deposition apparatus comprising, in response to a first voltage, a respective wall that will deform so as to decrease the volume of a first chamber and increase the volume of a second chamber, in response to a second voltage, the respective wall will deform so as to cause an opposite effect on the volumes of the first and the second chambers; wherein the droplet deposition apparatus is configured to: for an actuation cycle, receive input data; assign, based on the input data for releasing droplets, each of the chambers within the array as either firing chambers or non-firing chambers so as to produce bands of one or more contiguous firing chambers separated by bands of one or more contiguous non-firing chambers; and actuate the walls of at least a subset of the chambers such that: for at least one non-firing chamber, one wall is stationary while the other is moved; and for each firing chamber the walls move with opposing senses, wherein: actuations during the actuation cycle result in each said firing chamber releasing one or more droplets, the resulting droplets form bodies of fluid disposed on a line on the medium, the bodies of fluid being separated on the line by respective gaps for each of the bands of non-firing chambers, a size of each gap generally corresponding in size to the respective band of non-firing chambers in the combination as claimed. 

Claim 59 is allowed because none of the prior art references of record teaches a system for depositing droplets onto a medium, the system comprising each of walls separating two neighboring chambers is actuable such that, in response to a first voltage, the respective wall will deform so as to decrease the volume of a first chamber and increase the volume of a second chamber, and, in response to a second voltage, the respective wall will deform so as to cause an opposite effect on the volumes of the first and the second chambers; and one or more memory devices storing computer instructions for configuring the droplet deposition head to perform operations comprising: for an actuation cycle, receiving input data; assigning, based on the input data, each of the chambers within the array as either firing chambers or non-firing chambers so as to produce bands of one or more contiguous firing chambers separated by bands of one or more contiguous non-firing chambers; and actuating the walls of at least a subset of the chambers such that: for at least one non-firing chamber, one wall is stationary while the other is moved; and for each firing chamber the walls move with opposing senses, wherein: the actuations during the actuation cycle result in each said firing chamber releasing one or more droplets, the resulting droplets forming bodies of fluid disposed on a line on the medium, the bodies of fluid being separated on the line by respective gaps for each of the bands of non-firing chambers, a size of each gap generally corresponding in size to the respective band of non-firing chambers in the combination as claimed. 

CONCLUSION
            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853